DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action is in response to the Applicant’s amendment received on, filed on 01/19/2021.
Claims 1 and 18-20 have been amended.  Claims 1-20 are presented for examination, with claims 1, 18 and 19 being independent.

Claim Rejections - 35 USC § 101
Applicant’s argument with regard to rejections of claims 1-20 under 35 U.S.C 101 is acknowledged.  However, examiner is not persuaded and hence, because the claimed invention is still directed to a judicial exception (i.e., an abstract idea) without significantly more.  The amended claims, 1, 18 and 19, recite a computer, including a processor and a memory, is no more than Generic computer components for performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claim(s) does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 18 and 19
        	 Independent claim, e.g. claim 1, recites:
customizing, by a computer including a processor and a memory, metadata content in at least one of a physical layer, a logical layer, or a presentation layer of a first base repository, which is an existing base repository, wherein the first base repository is a metadata base repository comprising a first plurality of predefined metadata objects for modeling data;
consolidating the metadata content in at least one of a physical layer, a logical layer, or a presentation layer in at least one of a physical layer, a logical layer, or a presentation layer that is customized in the first base repository;
generating a consolidated customization file, wherein the consolidated customization file comprises one or more changes to the first plurality of predefined metadata objects in at least one of a physical layer, a logical layer, or a presentation layer in the first base repository;
obtaining a second base repository, wherein the second base repository is a newer version than a version of the first base repository, wherein the second base repository comprises a second plurality of predefined metadata objects for modeling data in at least one of a physical layer, a logical layer, or a presentation layer of the second base repository and the second plurality of predefined metadata objects are different from the first plurality of predefined metadata objects of the first base repository;
transforming, by the computer without user intervention, the metadata content in the consolidated customization file so that the metadata content in the consolidated customization file is compatible with the second plurality of predefined metadata objects of the second base repository; and
applying the consolidated customization file including the transformed metadata content to the second base repository. 
 customizing, by a computer including a processor and a memory, metadata content in a first base repository … is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor, and a memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “customizing” in the context of this claim encompasses the user manually customizing metadata content in a first based repository. Similarly, the limitation of consolidating the metadata content that is customized in the first base repository, as drafted, is a process, that under it broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the generic computer components, “consolidating” in the context of this claim encompasses the user manually consolidating metadata changes.  The claim further recites “obtaining a second base repository, wherein the second base repository is a newer version than a version of the first base repository …; transforming, …  the metadata content in the consolidated customization file so that the metadata content in the consolidated customization file is compatible with the second plurality of predefined metadata objects of the second base repository; and applying the consolidated customization file including the transformed metadata content to the second base repository”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, “obtaining…,  transforming … , and applying” metadata content to the new version of the base repository. These steps do not impose any meaningful limits on practicing the abstract idea and thus does not add significantly more to the claimed invention.  If a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - using a computer including a processor and a memory to perform the customizing, consolidating, obtaining, transforming and applying steps. The processor and the memory in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing information based on a determined according to storage formats) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory, and a non-transitory computer readable storage medium to perform the customizing, consolidating, obtaining, transforming and applying steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible. 
	
a processor, a memory, and a non-transitory computer readable storage medium) are generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims have been rejected and not patent eligible.

Claims 2-17 and 20
The limitations as recited in claims 2-17 and 20 are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claims elements preclude the step from practically being performed in the mind.  Thus, claims 2-17 and 20 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element to perform the customizing, consolidating, obtaining, transforming and applying steps.  Therefore, the claim cannot provide an inventive concept.  The claims 2-17 and 20 are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al., US 2011/0246422 (hereinafter “Gonzalez”), and further in view of McLachlan et al., US 2012/0233547 (hereinafter “McLachlan”).

Regarding claim 1, Gonzalez discloses a method comprising:
customizing, by a computer including a processor and a memory, metadata content in a first base repository, which is an existing base repository, wherein the first base repository is a metadata base repository comprising a first plurality of predefined metadata objects for modeling data (e.g. the system 300 as illustrated can include at least one data repository storing a plurality of replicated database instances 305 and 310. It should be noted that, while replicated database instances 305 and 310 are illustrated here as separate, the instances may be implemented by and be stored in the same repository in any number of different repositories, Gonzalez, Fig. 3 and [0038].  The plurality of replicated database instances 305 and 310 can include at least a first version of a table 315 [interpreted as first base repository] in a first database instance 305, Gonzalez, Fig. 3 and [0039].  One or more Data Manipulation Language (DML) statements can be generated to the );
consolidating the metadata content that is customized in the first base repository (e.g. Consolidating transformations caused by applying the patch to the first version of the table in first database,  Gonzalez, Fig. 4, item 405 and [0043);
generating a consolidated customization file, wherein the consolidated customization file comprises one or more changes to the first plurality of predefined metadata objects in the in the first base repository (e.g. generate a consolidate patch transformations, Gonzalez, Fig. 4, item 410 and [0044]);
obtaining a second base repository, wherein the second base repository is a newer version than a version of the first base repository, wherein the second base repository comprises a second plurality of predefined metadata objects for modeling data in and the second plurality of predefined metadata objects are different from the first plurality of predefined metadata objects of the first base repository (e.g. Applying 405 the patch to the first version of the table in the first database instance can result in a second version of the table in the first database instance.  The second version of the table 335 in the first database instance 305 [interpreted as second base repository] comprises changes/differences metadata objects with the first version of the table 315, Gonzalez, [0041],[0043] and Figs. 3-4);
transforming, by the computer without user intervention, the metadata content in the consolidated customization file so that the metadata content in the consolidated customization file is compatible with the second plurality of predefined metadata objects of the second base repository (e.g. Consolidating transformations caused by applying the patch to the first version of the table 315 can comprise identifying changes to one ); and
applying the consolidated customization file including the transformed metadata content to the second base repository (e.g. Consolidating transformations caused by applying the patch to the first version of the table 315 can comprise identifying changes to one or more DML statements between the first version of the table 315 and the second version of the table 335, determining a statement type for each of the one or more DML statements in the second version of the table 335, and generating, based on the statement type, one or more consolidation queries for each of the one or more DML statements in the second version of the table 335, Gonzalez, [0041]-[0044].
Gonzalez does not explicitly disclose: at least one of a physical layer, a logical layer, or a presentation player.
McLachlan teaches: at least one of a physical layer, a logical layer, or a presentation player (e.g. data processing platform 400 may include a plurality of logical layers, (e.g., import layer 402, processing layer 406, model layer 410 and user-interface design layer 414). In at least one of the various embodiments, the logical layers of the data processing platform cooperate to produce the generated application, McLachlan, [0072]).


Regarding claim 2, Gonzalez further discloses, wherein in response to metadata content being renamed in the second base repository, the transforming the metadata content in the consolidated customization file comprises updating a name of metadata content in the consolidated customization file (e.g. the update type statement can be transformed to a corresponding merge type statement and converting the merge type statement to a select subquery wherein column data of the subquery is the same as column data of the target would be after application of the merge type statement. That is, the functionality of a merge statement can be considered a superset of the functionality provided by an update statement. Therefore, these transformations can be converted into their corresponding merge statements used to generate corresponding queries, Gonzalez, [0047]).

Regarding claim 3, Gonzalez further discloses, wherein in response to metadata content being recreated in the second base repository, the transforming the metadata content in the consolidated customization file comprises updating a unique ID of the metadata content in the consolidated customization file (e.g. in order to transform an update statement, the updated table should have a primary key. It is assumed that the primary key is defined on T and is column ID, Gonzalez, [0047]-[0048]).

The statement type can comprise a delete type and generating the one or more consolidation queries can comprise converting the delete type statement to a select subquery wherein column data of the subquery is the same as column data of the target would be after application of the delete type statement, Gonzalez, [0050]).

Regarding claim 5, Gonzalez further discloses, comprising validating the transformed metadata content before applying the transformed metadata content to the second base repository (e.g.  a direct one-to one copy of the first version of the table 315 in the first database instance 305 to the corresponding, replicated first version of the table 320 in the second database instance 310 based on a map 330 used by the replicator module 325 to correlate the tables 315 and 320, Gonzalez, [0039]).

Regarding claim 6, Gonzalez further discloses, comprising saving the validated transformed metadata content in a transformed consolidated customization file (e.g. the consolidation queries can be saved in the consolidation query table 345, Gonzalez, [0039]).

Regarding claim 7, Gonzalez further discloses, wherein applying the transformed metadata content to the second base repository comprises applying the transformed consolidated customization file to the second base repository (e.g. transformations caused by applying the patch to the first version of the table 315 in the first database instance 305 can ).

Regarding claim 8, Gonzalez further discloses, wherein the updating the name of metadata content in the consolidated customization file comprises searching for metadata content according to a unique identification (ID) of the metadata content that is renamed and updating the name of the metadata content in the consolidated customization file corresponding to the unique ID (e.g. the statement type can comprise an update type, Gonzalez, [0047]).

Regarding claim 9, Gonzalez further discloses, wherein the updating the unique ID of metadata content in the consolidated customization file comprises searching for instances of a previous unique ID of the metadata content in the consolidated customization file according to a fully qualified name of the metadata content, and updating the previous unique ID to an updated unique ID of the metadata content (e.g. generating the one or more consolidation queries can comprise converting the update type statement to a corresponding merge type statement and converting the merge type statement to a select subquery wherein column data of the subquery is the same as column data of the target would be after application of the merge type statement, Gonzalez, [0047]).

Regarding claim 10, Gonzalez further discloses, wherein the removing references to the deleted metadata content in the consolidated customization file comprises identifying metadata content in the consolidated customization file that is deleted in the second base repository and removing references to the statement type can comprise a delete type and generating the one or more consolidation queries can comprise converting the delete type statement to a select subquery wherein column data of the subquery is the same as column data of the target would be after application of the delete type statement, Gonzalez, [0025]).

Regarding claim 11, Gonzalez further discloses, wherein the metadata content comprises an object (e.g.  NAME and/or ID, Gonzalez, [0047]).

Regarding claim 12, Gonzalez further discloses, wherein metadata content in the second base repository is different from the metadata content in the first base repository (e.g. differences between the first version of the table and the second version of the table, Gonzalez, abstract).

Regarding claim 13, Gonzalez further discloses, wherein metadata content in the second base repository is an update to the metadata content in the first base repository (e.g.  transformations caused by applying the patch to the first version of the table in the first database instance can be consolidated based on differences between the first version of the table in the first database instance and the second version of the table in the first database instance, Gonzalez, [0004]).

Regarding claim 14, Gonzalez further discloses, wherein metadata content in the consolidated customization file is transformed in accordance with the second base repository (e.g. ).

Regarding claim 15, Gonzalez further discloses, wherein the consolidated customization file comprises only information regarding customizations made on the first base repository (e.g. two or more pillars, in a way that allows one or some of instances to be modified without requiring that all of the instances be correspondingly patched or modified, Gonzalez, [0004]).

Regarding claim 16, Gonzalez further discloses, wherein the consolidated customization file comprises customizations in the order in which the customizations were performed (e.g. Consolidating transformations caused by applying the patch to the first version of the table can comprise identifying changes to one or more Data Manipulation Language (DML) statements between the first version of the table and the second version of the table, determining a statement type for each of the one or more DML statements in the second version of the table, and generating, based on the statement type, one or more consolidation queries for each of the one or more DML statements in the second version of the table, Gonzalez, [0005]).

an automated process, McLachlan, [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods and systems for managing databases of information as discloses by Gonzalez to include a platform for rapid development of applications as taught by McLachlan to provide automating the business management processes.

Claim 18 recites a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions performing the same steps as indicated in claim 1.  Therefore, claim 18 has been rejected by the same reasons as in claim 1.

Claim 19 recites a system performing the same steps as indicated in claim 1.  Therefore, claim 18 has been rejected by the same reasons as in claim 1.

Regarding claim 20, McLachlan further teaches, wherein the logical layer is configured for creating a model mapping, wherein the physical layer is configured for performing at least one of importing data and physical joins, and wherein the logical layer is configured to create a logical mapping for one or more physical layer objects representing the model (e.g. data processing platform 400 may include a plurality of logical layers, (e.g., import layer 402, processing layer 406, model layer 410 and user-interface design layer 414). In at least one of the various embodiments, the logical layers of the data processing platform cooperate to produce the generated application, McLachlan, [0072]).
.


Response to Arguments
Applicant’s arguments, filed 01/19/2021, with respect to claim 1 has been fully considered but they are not persuasive.
Applicant argues: there is no teaching of “customizing, by a computer including a processor and a memory, metadata content in a first base repository, which is an existing base repository, wherein the first base repository is a metadata base repository comprising a first plurality of predefined metadata objects for modeling data,” “obtaining a second base repository, wherein the second base repository is a newer version than a version of the first base repository, wherein the second base repository comprises a second plurality of predefined metadata objects for modeling data and the second plurality of predefined metadata objects are different from the first plurality of predefined metadata objects of the first base repository,” transforming, by the computer without user intervention, the metadata content in the consolidated customization file so that the metadata content in the consolidated customization file is compatible with the second plurality of predefined metadata objects of the second base repository,” and “ applying the consolidated customization file including the transformed metadata content to the second base repository.”
In response: Examiner respectfully disagree.  As indicated above, Gonzalez discloses all limitations of claim 1, e.g.,
customizing, by a computer including a processor and a memory, metadata content in a first base repository, which is an existing base repository, wherein the first base repository is a metadata the system 300 as illustrated can include at least one data repository storing a plurality of replicated database instances 305 and 310. It should be noted that, while replicated database instances 305 and 310 are illustrated here as separate, the instances may be implemented by and be stored in the same repository in any number of different repositories, Gonzalez, Fig. 3 and [0038].  The plurality of replicated database instances 305 and 310 can include at least a first version of a table 315 [interpreted as first base repository] in a first database instance 305, Gonzalez, Fig. 3 and [0039].  One or more Data Manipulation Language (DML) statements can be generated to the first version of the table [interpreted as customizing metadata content in a first base repository], Gonzalez: [0047]-[0050]);
generating a consolidated customization file, wherein the consolidated customization file comprises one or more changes to the first plurality of predefined metadata objects in the first base repository (e.g. generate a consolidate patch transformations, Gonzalez, Fig. 4, item 410 and [0044]);
obtaining a second base repository, wherein the second base repository is a newer version than a version of the first base repository, wherein the second base repository comprises a second plurality of predefined metadata objects for modeling data and the second plurality of predefined metadata objects are different from the first plurality of predefined metadata objects of the first base repository (e.g. Applying 405 the patch to the first version of the table in the first database instance can result in a second version of the table in the first database instance.  The second version of the table 335 in the first database instance 305 [interpreted as second base repository] );
transforming, by the computer without user intervention, the metadata content in the consolidated customization file so that the metadata content in the consolidated customization file is compatible with the second plurality of predefined metadata objects of the second base repository (e.g. Consolidating transformations caused by applying the patch to the first version of the table 315 can comprise identifying changes to one or more DML statements between the first version of the table 315 and the second version of the table 335, determining a statement type for each of the one or more DML statements in the second version of the table 335, and generating, based on the statement type, one or more consolidation queries for each of the one or more DML statements in the second version of the table 335, Gonzalez, [0041]-[0044]); and
applying the consolidated customization file including the transformed metadata content to the second base repository (e.g. Consolidating transformations caused by applying the patch to the first version of the table 315 can comprise identifying changes to one or more DML statements between the first version of the table 315 and the second version of the table 335, determining a statement type for each of the one or more DML statements in the second version of the table 335, and generating, based on the statement type, one or more consolidation queries for each of the one or more DML statements in the second version of the table 335, Gonzalez, [0041]-[0044]).



Applicant argues: Gonzales does not teach customizing metadata content in a physical layer, a logical layer, or a presentation layer of a first/second base repositories.
In response: As indicated above, the Examiner has cited McLachlan for teaching: the at least one of a physical layer, a logical layer, or a presentation player (e.g. data processing platform 400 may include a plurality of logical layers, (e.g., import layer 402, processing layer 406, model layer 410 and user-interface design layer 414). In at least one of the various embodiments, the logical layers of the data processing platform cooperate to produce the generated application, McLachlan, [0072]).
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 102/103 is maintained at this time. Applicant is invited to further amendment the claims to overcome the prior arts made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/CECILE H VO/Examiner, Art Unit 2153